PER CURIAM.
Petitioner Corinne Oviedo seeks a writ of certiorari to review an order denying her motion to stay a state court action *635pending the disposition of a pending action in federal court. We grant the petition.
Although a trial court has broad discretion to deny a motion for stay of proceedings, see Air Comfort Mech., Inc. v. Simmons, 252 So.2d 285 (Fla. 2d DCA 1971), “[i]t is well established that when a previously filed federal action is pending between the same parties or privies on the same issues, a subsequently filed state court action ordinarily should be stayed until the determination of the federal action.” See City of Miami Beach v. Miami Beach Fraternal Order of Police, 619 So.2d 447 (Fla. 3d DCA 1993).
In this case, the record reflects that the subject matter at issue, as well as the parties, are the same in both the state action as in the federal action. Additionally, the stay order before us contains no reasons in support of the court’s denial of Oviedo’s motion for stay. We thus agree that the trial court abused its discretion in denying Oviedo’s motion for stay.
Accordingly, we grant the petition for writ of certiorari and quash the trial court’s order denying Oviedo’s motion for stay.
Certiorari granted.